

116 HR 5020 IH: To direct the Secretary of Veterans Affairs to seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine or the National Cancer Institute to conduct a study on radiation exposure relating to prostate cancer.
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5020IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Panetta introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to seek to enter into an agreement with the National
			 Academies of Sciences, Engineering, and Medicine or the National Cancer
			 Institute to conduct a study on radiation exposure relating to prostate
			 cancer.
	
		1.Study on radiation exposure relating to prostate cancer
 (a)StudyThe Secretary of Veterans Affairs shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine or the National Cancer Institute to conduct a study to determine whether prostate cancer should be added to the list of diseases specified in section 1112(c) of title 38, United States Code, and considered to have been incurred in or aggravated during the active military, naval, or air service of radiation-exposed veterans.
 (b)ReportNot later than 90 days after the date on which the Secretary receives the study conducted pursuant to subsection (a), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on such study.
			